Title: To Thomas Jefferson from John Brown Cutting, 15 August 1788
From: Cutting, John Brown
To: Jefferson, Thomas


          
            
              Sir
            
            London Aug. 15th. 1788
          
          Mr. Jarvis has been so long detained beyond the time which he at first proposed as the period when he meant to proceed for Paris, that my letters have accumulated on his hands. This evening however he assures me is the last previous to his departure. I have therefore devoted two or three hours in hunting at the several Coffee houses for recent intelligence from America, and more particularly from Virginia. But with very little success. I can not yet obtain those details concerning the late Conventi[on] of your native Commonwealth, which I believe wou’d be gratifying to one so intimately acquainted with the characters who discuss’d the great question at Richmond. Truth however obliges me to correct my letter of Aug. 8. I find the numbers were only 89 to 79.
          
          The inclosed Newspaper contains all that I know respecting the proceedings of New York, excepting the opinion o[f] a gentleman lately from that City, who says a majority of the Convention will certainly assent to the fæderal constitution. [If] any thing interesting or even amusing from any of the United St[ates] shoud arrive within these ten day you may rely upon an early communication of it.
          Your corrective letter of the 6th ulto.—is the m[ost] unpleasant one I have ever had the honor to receive from You. Because that previous to it contained not only the […] but details which I so implicitly credited, that I instantly [wrote] the same to Mr. Adams, Col. Smith and one or two other friends.
          Still such is my attachment to truth that I th[ank] you sincerely for the ulterior information. The report of [the d]ay here is that France England and Prussia are in councils united for the purposes of preserving peace to the three powers, notwithstandin[g] the present flame in the North. Sir James Harris is here from the Hague. The King returns from Chetenham to Windsor tomorrow. On tuesday a cabinet council assembles—from their decision much is expected to result. If aught transpires that I can catch, I will commit it to paper. In too much haste to be correct, or I fear even intelligible, I have the honor to be, with increased respect and attachment Your obliged & most obedt. Servt.,
          
            
              John Brown Cutting
            
          
        